           Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK	  	  
	                                                                             	  
THE ESTATE OF ANA MENDIETA COLLECTION,
LLC,                                                                           ECF CASE

         Plaintiff,                                                            20-CV-01841 (MKV)

                   - against -                                                 	  

EDWARD MERINGOLO and SOTHEBY’S, INC.,                                          ANSWER,	  COUNTERCLAIM,	  	  
                                                                               AND	  CROSSCLAIM	  
         Defendants.                                                           	  

                                                                               	  
SOTHEBY’S, INC.,

         Counter-Claimant and Third Party Plaintiff,

                   - against -

THE ESTATE OF ANA MENDIETA COLLECTION,
LLC,

         Counterclaim Defendant, and

EDWARD MERINGOLO,

         Crossclaim Defendant.

	  
         Defendant Sotheby’s, Inc. (“Sotheby’s”), by its attorneys, Olsoff | Cahill | Cossu                            LLP,   as

and for its answer and counterclaims to (A) the Amended Complaint of Plaintiff The Estate of

Ana Mendieta Collection, LLC (the “Estate”) (ECF No. 2), and (B) the Crossclaim of Defendant

Edward Meringolo (“Meringolo”) (ECF No. 15 at 3) states as follows:

Sotheby’s	  Answer	  to	  the	  Amended	  Complaint,	  ECF	  No.	  2	  (the	  “Amended	  Complaint”):	  

         1.        Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 1 of the Amended Complaint.
         Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 2 of 18



       2.      Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 2 of the Amended Complaint.

       3.      Denies the allegations in Paragraph 3 of the Amended Complaint except to the

extent that it admits that Sotheby’s is a New York corporation with its principal place of business

at 1334 York Avenue, New York, NY 10021 and that Sotheby’s was, and continues to be,

engaged, inter alia, in the sale by auction of fine and decorative art.

       4.      Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 4 of the Amended Complaint.

       5.      Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 5 of the Amended Complaint.

       6.      Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 6 of the Amended Complaint.

       7.      Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 7 of the Amended Complaint.

       8.      Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 8 of the Amended Complaint.

       9.      Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 9 of the Amended Complaint, and respectfully refers the Court to Exhibit A of the

Amended Complaint (ECF No. 2-1) for its true and complete contents.

       10.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 10 of the Amended Complaint, and respectfully refers the Court to Exhibit B of the

Amended Complaint (ECF No. 2-2) for its true and complete contents.




                                                  2
        Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 3 of 18



       11.    Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 11 of the Amended Complaint, and respectfully refers the Court to Exhibit C of the

Amended Complaint (ECF No. 2-3) for its true and complete contents.

       12.    Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 12 of the Amended Complaint, and respectfully refers the Court to Exhibit D of the

Amended Complaint (ECF No. 2-4) for its true and complete contents.

       13.    Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 13 of the Amended Complaint, and respectfully refers the Court to Exhibit E of the

Amended Complaint (ECF No. 2-5) for its true and complete contents.

       14.    Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 14 of the Amended Complaint.

       15.    Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 15 of the Amended Complaint.

       16.    Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 16 of the Amended Complaint.

       17.    Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 17 of the Amended Complaint.

       18.    Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 18 of the Amended Complaint.

       19.    Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 19 of the Amended Complaint.

       20.    Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 20 of the Amended Complaint.




                                             3
         Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 4 of 18



        21.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 21 of the Amended Complaint.

        22.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 22 of the Amended Complaint.

        23.     Denies the allegations in Paragraph 23 of the Amended Complaint, except to the

extent that it admits that, on or about 2018-November-13, Sotheby’s entered into a consignment

agreement with Meringolo for the consignment of the Artwork.1

        24.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 24 of the Amended Complaint.

        25.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 25 of the Amended Complaint, except to the extent that it admits that correspondence

was dated February 13, 2019, and respectfully refers the Court to that correspondence for its true

and complete contents.

        26.     Denies the allegations in Paragraph 26 of the Amended Complaint, except to the

extent that it admits that there were several communications between Sotheby’s and the Estate

and Sotheby’s respectfully refers the Court to those communications for their true and complete

contents.

        27.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 27 of the Amended Complaint.

        28.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 28 of the Amended Complaint, except to the extent that it admits that correspondence



1
  As used in this Answer, Counterclaim and Crossclaim, “Artwork” means the photograph by artist Ana Mendieta
titled Guanaroca (Esculturas Rupestres [First Woman Rupestrian Sculptures]).




                                                     4
         Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 5 of 18



was dated February 13, 2019, and respectfully refers the Court to that correspondence for its true

and complete contents.

       29.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 29 of the Amended Complaint, except to the extent that it admits that correspondence

was dated March 13, 2019, and respectfully refers the Court to that correspondence for its true

and complete contents.

       30.     Denies the allegations in Paragraph 30 of the Amended Complaint.

       31.     Denies the allegations in Paragraph 31 of the Amended Complaint.

       32.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 32 of the Amended Complaint, except to the extent that it admits that Sotheby’s did

not receive a deed of gift or certificate of authenticity from Meringolo and that Meringolo

expressly represented and warranted that he had the right to consign the Artwork for sale, that

the Artwork was free and clear of any and all liens, claims and encumbrances, and that good title

and right to possession will pass to the purchaser free of all liens, claims and encumbrances.

       33.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 33 of the Amended Complaint, except to the extent that it admits that correspondence

was dated March 28, 2019, and respectfully refers the Court to that correspondence for its true

and complete contents.

       34.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 34 of the Amended Complaint, except to the extent that it admits that correspondence

was dated August 7, 2019, and respectfully refers the Court to that correspondence for its true

and complete contents.




                                                 5
        Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 6 of 18



       35.     Denies the allegations in Paragraph 35 of the Amended Complaint, except to the

extent that it admits that Sotheby’s did not provide Meringolo’s address to the Estate.

       36.     With respect to every allegation in Paragraph 36 of the Amended Complaint,

repeats and reasserts each and every response set forth above in Paragraphs 1 through 35, and

incorporates all such responses as though such responses were fully set forth herein.

       37.     Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 37 of the Amended Complaint.

       38.     Denies the allegations in Paragraph 38 of the Amended Complaint, except to the

extent that it admits that the Estate and Meringolo both made competing claims for the Artwork

and Sotheby’s respectfully refers the Court to all such communications for their true and correct

contents.

       39.     The allegations contained in Paragraph 39 of the Amended Complaint are legal

conclusions for which neither an admission nor denial is required; to the extent a response is

required, Sotheby’s denies knowledge or information sufficient to admit or deny the allegations

in Paragraph 39 of the Amended Complaint.

       40.     The allegations contained in Paragraph 40 of the Amended Complaint are legal

conclusions for which neither an admission nor denial is required; to the extent a response is

required, Sotheby’s denies knowledge or information sufficient to admit or deny the allegations

in Paragraph 40 of the Amended Complaint.

       41.     With respect to every allegation in Paragraph 41 of the Amended Complaint,

repeats and reasserts each and every response set forth above in Paragraphs 1 through 40, and

incorporates all such responses as though such responses were fully set forth herein.




                                                 6
        Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 7 of 18



       42.     The allegations contained in Paragraph 42 of the Amended Complaint are legal

conclusions for which neither an admission nor denial is required; to the extent a response is

required, Sotheby’s denies knowledge or information sufficient to admit or deny the allegations

in Paragraph 42 of the Amended Complaint.

       43.     Denies the allegations in Paragraph 43 of the Amended Complaint, except to the

extent that it admits that the Estate and Meringolo both made competing claims for the Artwork

and Sotheby’s refers to all such communications for their true and correct contents.

       44.     The allegations contained in Paragraph 44 of the Amended Complaint are legal

conclusions for which neither an admission nor denial is required; to the extent a response is

required, Sotheby’s denies the allegations in Paragraph 44 of the Amended Complaint.

       45.     The allegations contained in Paragraph 45 of the Amended Complaint are legal

conclusions for which neither an admission nor denial is required; to the extent a response is

required, Sotheby’s denies the allegations in Paragraph 45 of the Amended Complaint.

                                    AFFIRMATIVE	  DEFENSES	  	  

       Without assuming the burden of (a) proof or (b) detailing the relevant facts set forth in

the Amended Complaint, Sotheby’s assert the following defenses.

                                 FIRST	  AFFIRMATIVE	  DEFENSE	  

       Sotheby’s is a disinterested stakeholder holding the Artwork which the Estate and

Meringolo both claim to own. Sotheby’s makes no claim to the Artwork, but is or may be

exposed to multiple liability as a result of the adverse claims of the Estate and Meringolo.

Because Sotheby’s is subject to liability from both the Estate and Meringolo as result of these

competing claims, it cannot turn over the Artwork to either claimant absent a court order or

agreement of the parties.



                                                  7
         Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 8 of 18



                                 SECOND	  AFFIRMATIVE	  DEFENSE	  

       Sotheby’s should be discharged from this action as a disinterested stakeholder and should

be awarded attorney’s fees as disinterested stakeholder/interpleader Plaintiff.

                                  THIRD	  AFFIRMATIVE	  DEFENSE	  

       The Estate’s claims are barred, in whole or in part, because the Estate has not stated any

claim against Sotheby’s upon which relief may be granted.

                                 FOURTH	  AFFIRMATIVE	  DEFENSE	  

       The Estate’s claims are barred, in whole or in part, by the doctrine of estoppel.

                                   FIFTH	  AFFIRMATIVE	  DEFENSE	  

       The Estate’s claims are barred, in whole or in part, because the Estate has suffered no

damages as a result of any act or omission by Sotheby’s.

                                   SIXTH	  AFFIRMATIVE	  DEFENSE	  

       The Estate’s claims are barred, in whole or in part, by the doctrine of laches.

                                 SEVENTH	  AFFIRMATIVE	  DEFENSE	  

       The Estate’s claims are barred, in whole or in part, by the doctrine of unclean hands.

                                  EIGHTH	  AFFIRMATIVE	  DEFENSE	  

       The Estate’s claims are barred, in whole or in part, by the statute of limitations.

                                  NINTH	  AFFIRMATIVE	  DEFENSE	  

       The Estate’s claims are barred, in whole or in part, by the failure of the Estate to mitigate

its damages.

                                  TENTH	  AFFIRMATIVE	  DEFENSE	  

       Sotheby’s asserts each and every defense available to it under applicable law. Sotheby’s

reserves the right to assert additional defenses.


                                                    8
           Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 9 of 18



Sotheby’s	  Answer	  to	  Meringolo’s	  Crossclaim	  (ECF	  No.	  15	  at	  3)	  (the	  “Meringolo	  Crossclaim”):	  
	  
      23.       Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 23 of the Meringolo Crossclaim.

          24.       Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 24 of the Meringolo Crossclaim.

          25.       Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 25 of the Meringolo Crossclaim.

          26.       The allegations contained in Paragraph 26 of the Meringolo Crossclaim are legal

conclusions for which neither an admission nor denial is required; to the extent a response is

required, Sotheby’s admits that it is merely a stakeholder in this action.

          27.       The allegations contained in Paragraph 27 of the Meringolo Crossclaim are legal

conclusions for which neither an admission nor denial is required; to the extent a response is

required, Sotheby’s admits that it has no right of ownership in the Artwork.

          28.       With respect to every allegation in Paragraph 28 of the Meringolo Crossclaim,

repeats and reasserts each and every response set forth above in Paragraphs 23 through 27, and

incorporates all such responses as though such responses were fully set forth herein.

          29.       Denies knowledge or information sufficient to admit or deny the allegations in

Paragraph 29 of the Meringolo Crossclaim, except to the extent that it admits that Meringolo has

represented to Sotheby’s that he owns the Artwork and is entitled to unfettered possession

thereof.

          30.       Admits the allegations in Paragraph 30 of the Meringolo Crossclaim.

          31.       The allegations contained in Paragraph 31 of the Meringolo Crossclaim are legal

conclusions for which neither an admission nor denial is required; to the extent a response is




                                                                9
        Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 10 of 18



required, Sotheby’s admits that the Estate and Meringolo both made competing demands for the

Artwork and Sotheby’s respectfully refers the Court to all such communications for their true

and correct contents.

       32.     Denies the allegations in Paragraph 32 of the Meringolo Crossclaim, except to the

extent that it admits that it is a disinterested stakeholder holding the Artwork which the Estate

and Meringolo both claim to own. Sotheby’s is therefore subject to liability from both the Estate

and Meringolo and cannot turn over the Artwork to either claimant absent a court order or

agreement of the parties.

       33.     The allegations contained in Paragraph 33 of the Meringolo Crossclaim are legal

conclusions for which neither an admission nor denial is required; to the extent a response is

required, Sotheby’s denies knowledge or information sufficient to admit or deny the allegations

in Paragraph 33 of the Meringolo Crossclaim.

                                     AFFIRMATIVE	  DEFENSES	  

       Without assuming the burden of (a) proof or (b) detailing the relevant facts set forth in

the Meringolo Crossclaim, Sotheby’s assert the following defenses.	  

                                  FIRST	  AFFIRMATIVE	  DEFENSE	  

       Meringolo’s claims are barred, in whole or in part, because Meringolo has not stated any

claim against Sotheby’s upon which relief may be granted.

                                 SECOND	  AFFIRMATIVE	  DEFENSE	  

       Meringolo has agreed to indemnify Sotheby’s and hold it harmless from any claims

arising out of Meringolo’s breach of his representations and warranties that he had the right to

consign the Artwork for sale and that title and right to possession would pass to a purchaser free

of all liens, claims, and encumbrances, but such representations were false.



                                                 10
        Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 11 of 18



                                  THIRD	  AFFIRMATIVE	  DEFENSE

       Sotheby’s is a disinterested stakeholder holding the Artwork which the Estate and

Meringolo both claim to own. Sotheby’s makes no claim to the Artwork, but is or may be

exposed to multiple liability as a result of the adverse claims of the Estate and Meringolo.

Because Sotheby’s is subject to liability from both the Estate and Meringolo as result of these

competing claims, it cannot turn over the Artwork to either claimant absent a court order or

agreement of the parties.

                                 FOURTH	  AFFIRMATIVE	  DEFENSE	  	  

       Sotheby’s should be discharged from this action as a disinterested stakeholder and should

be awarded attorney’s fees as disinterested stakeholder/interpleader Plaintiff.

                                  FIFTH	  AFFIRMATIVE	  DEFENSE	  

       Meringolo’s claims are barred, in whole or in part, by the doctrine of estoppel.

                                  SIXTH	  AFFIRMATIVE	  DEFENSE	  	  

       Meringolo’s claims are barred, in whole or in part, because Meringolo has suffered no

damages as a result of any act or omission by Sotheby’s.

                                SEVENTH	  AFFIRMATIVE	  DEFENSE	  	  

       The Meringolo’s claims are barred, in whole or in part, by the doctrine of laches.

                                 EIGHTH	  AFFIRMATIVE	  DEFENSE	  	  

       Meringolo’s claims are barred, in whole or in part, by the doctrine of unclean hands.

                                  NINTH	  AFFIRMATIVE	  DEFENSE	  	  

       Meringolo’s claims are barred, in whole or in part, by the statute of limitations.

                                  TENTH	  AFFIRMATIVE	  DEFENSE	  	  

       Meringolo’s claims are barred, in whole or in part, by Meringolo’s failure to mitigate his



                                                   11
        Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 12 of 18



damages.

                                      ELEVENTH	  AFFIRMATIVE	  DEFENSE	  

       Sotheby’s asserts each and every defense available to it under applicable law. Sotheby’s

reserves the right to assert additional defenses.

	                             	  




                                                       12
        Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 13 of 18



                        INTERPLEADER	  COUNTERCLAIM	  AND	  CROSSCLAIM	  

       Sotheby’s, Inc. (“Sotheby’s) by its attorneys, Olsoff | Cahill | Cossu            LLP,   as its

interpleader counterclaim and crossclaim against Counterclaim Defendant The Estate of Ana

Mendieta Collection, LLC (the “Estate”), and Crossclaim Defendant Edward Meringolo

(“Meringolo”) (together, the “Interpleader Defendants”) states as follows:

                                      NATURE	  OF	  THE	  ACTION	  

       1.        This is an interpleader counterclaim and crossclaim for the determination of

whether the Estate or Meringolo has superior right, title, and interest in the Artwork, both of

whom have asserted such claim to the Artwork.

       2.        Sotheby’s makes no claim to the Artwork, but is or may be exposed to multiple

liability as a result of the adverse claims of the Estate and Meringolo in connection with the title

dispute between the Estate and Meringolo over the Artwork.

                                             THE	  PARTIES	  

       3.        Sotheby’s is a duly organized New York corporation with its principal place of

business at 1334 York Avenue, New York, New York 10021.

       4.        On information and belief, the Estate is a limited liability company formed under

the laws of the State of Florida, with an address of 17201 SW 90th Avenue, Palmetto Bay,

Florida 33157.

       5.        On information and belief, Meringolo is an individual domiciled in Georgia with

a residence in New York.

                                                  FACTS	  	  
                                                    	  
       6.        At all times relevant to the allegations herein, Sotheby’s was, and continues to be,

engaged, inter alia, in the sale by auction of fine and decorative art.



                                                    13
        Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 14 of 18



        7.       On or about 2018-November-13, Sotheby’s entered into a written consignment

agreement with Meringolo for the consignment of the Artwork to Sotheby’s (the “Consignment

Agreement”).

        8.       Pursuant to the Consignment Agreement, Meringolo expressly represented and

warranted that he had the right to consign the Artwork for sale, that the Artwork was free and

clear of any and all liens, claims and encumbrances, and that good title and right to possession

will pass to the purchaser free of all liens, claims and encumbrances.

        9.       Pursuant to the Consignment Agreement, Meringolo expressly agreed to

indemnify Sotheby’s and hold Sotheby’s harmless from and against any and all claims, actions,

damages, losses, liabilities, and expenses (including reasonable attorney’s fees) relating to the

breach or alleged breach of any of the agreements, representations or warranties in the

Consignment Agreement.

        10.      Meringolo delivered the property to Sotheby’s pursuant to the Consignment

Agreement for sale in April 2019, Sale No. N10045.

        11.      On or about 2019-February-13, representatives of the Estate contacted Sotheby’s

and asserted an ownership claim in the Artwork and demanded that Sotheby’s return the Artwork

to the Estate.

        12.      Sotheby’s thereafter notified Meringolo of the Estate’s claim.

        13.      Subsequently, Sotheby’s received communications from Meringolo disputing the

Estate’s claim and demanding that Sotheby’s return to Artwork to Meringolo.

        14.      In response to the competing claims of the Estate and Meringolo concerning

rightful title to the Artwork, Sotheby’s withdrew the Artwork from the sale and notified the




                                                 14
           Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 15 of 18



claimants that Sotheby’s would not return the Artwork to either claimant until the title dispute is

resolved, either by the claimants’ written agreement or judicial decree.

           15.   Sotheby’s currently retains possession of the Artwork in New York, New York.

           16.   Despite Sotheby’s efforts to encourage the Estate and Meringolo to resolve their

claims, the claimants have continued to assert competing positions with respect to ownership of

the Artwork and continue to make competing demands of Sotheby’s with respect to the

disposition of the Artwork.

                             FIRST	  COUNTERCLAIM	  AND	  CROSSCLAIM	  
                                                   Interpleader	  
                               (Against	  All	  Interpleader	  Defendants)	  
                                                         	  
           17.   Sotheby’s repeats and realleges each of the allegations above in Paragraphs 1

through 16 of this Counterclaim and Crossclaim as though fully set forth herein.

           18.   The Artwork is subject to conflicting claims of interest and ownership.

           19.   No act on the part of Sotheby’s has caused the conflict of claims.

           20.   Sotheby’s does not know, and it not in a position to determine, whether the Estate

or instead Meringolo has superior right, title, and interest in the Artwork.

           21.   As a result of the competing demands of the Estate and Meringolo with respect to

the Artwork, Sotheby’s is exposed to multiple liability as a result of the Estate and Meringolo’s

adverse claims.

           22.   Sotheby’s is a disinterested stakeholder that does not claim any ownership interest

in the Artwork and is ready and willing to remit the Artwork to whichever party the Court

directs.




                                                 15
        Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 16 of 18



       23.     In its capacity as a mere stakeholder with no claim to the Artwork, Sotheby’s

seeks to be discharged from this action as a disinterested stakeholder and for leave to place the

Artwork in the custody of the Court.

       24.     Sotheby’s also is entitled to recover its costs, fees (including its reasonable

attorney’s fees), and expenses in having to Answer the Estate’s Amended Complaint and

Meringolo’s Crossclaim and having to assert this interpleader counterclaim and interpleader

crossclaim against the Estate and Meringolo, respectively.

                                       SECOND	  CROSSCLAIM	  
                              Breach	  of	  Consignment	  Agreement	  
                         (Against	  Interpleader	  Defendant	  Meringolo)	  
                                                     	  
       25.     Sotheby’s repeats and realleges each of the allegations in Paragraphs 1 through 24

of this Counterclaim and Crossclaim as though fully set forth herein.

       26.     Sotheby’s and Meringolo entered into the Consignment Agreement concerning

consignment of the Artwork.

       27.     In the Consignment Agreement, Meringolo expressly represented and warranted

that he had the right to consign the Artwork for sale, that the Artwork was free and clear of any

and all liens, claims and encumbrances, and that good title and right to possession will pass to

the purchaser free of all liens, claims and encumbrances.

       28.     The competing claim to ownership asserted by the Estate demonstrates that

Meringolo has breached his representations and warranties concerning the Artwork.

       29.     Sotheby’s fulfilled its obligations under the Consignment Agreement or was

excused because of Meringolo’s breach.

       30.     Sotheby’s has been injured and incurred damages as a result of Meringolo’s

breach of the Consignment Agreement.



                                               16
        Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 17 of 18



       31.     In the Consignment Agreement Meringolo expressly agreed to indemnify

Sotheby’s and hold Sotheby’s harmless from and against any and all claims, actions, damages,

losses, liabilities, and expenses (including reasonable attorney’s fees) relating to the breach or

alleged breach of any of the agreements, representations or warranties in the Consignment

Agreement.

       32.     Pursuant to the Consignment Agreement then, Sotheby’s is entitled to recover

from Meringolo the damages Sotheby’s incurred, in an amount to be determined at trial,

including but not limited to its costs and expenses (including the attorneys’ fees it has incurred)

as a result of Meringolo’s breach.




                                                17
      Case 1:20-cv-01841-MKV Document 22 Filed 04/30/20 Page 18 of 18



      WHEREFORE, Sotheby’s requests judgment as follows:

              A.      That the Estate and Meringolo be enjoined from commencing or

      prosecuting any action or proceeding against Sotheby’s in connection with the Artwork;

              B.      That the Estate and Meringolo be required to interplead together with

      respect to their competing claims to the Artwork;

              C.      That Sotheby’s be directed to remit the Artwork to the Court, or to such

      other person or entity that the Court may direct, to the credit of the action;

              D.      That upon the delivery of the Artwork to the Court or other person or

      entity, Sotheby’s be discharged from all liability to the Estate and Meringolo and all

      persons or entities related to the Estate or Meringolo, and that Sotheby’s be withdrawn

      from this action;

              E.      That Sotheby’s be awarded its costs, disbursements, and reasonable

      attorneys’ fees related to this action;

              F.      That Sotheby’s be awarded damages as a result of Meringolo’s breach of

      the Consignment Agreement, including but not limited to its costs, disbursements, and

      reasonable attorneys’ fees; and

              G.      Such other and further relief as the Court deems just and proper.

Dated: 2020-April-30
       New York, New York
                                                       OLSOFF	  |	  CAHILL	  |	  COSSU	  LLP	  

                                                By:           /s/Jonathan Olsoff
                                                       Jonathan Olsoff
                                                       Aimée Scala
                                                       1285 Avenue of the Americas, Floor 37
                                                       New York, New York 10019
                                                       212-719-4400

                                                       Attorneys for Sotheby’s, Inc.



                                                  18
